Citation Nr: 1119407	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 70 percent disabling.

2.  Entitlement to an increased rating for residuals of a right fifth metacarpal fracture, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing loss with left tympanic membrane scar.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disorder.

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is manifested by significant, but not total, social and occupational impairment, to include suicidal ideations, loss of impulse control resulting in physical conflict, and paranoid behavior.  The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 42-45.

2.  The Veteran's residuals of a right fifth metacarpal fracture are manifested by subjective weakness and pain in his right hand on picking up and holding heavy objects, and objective evidence of tenderness on palpation of the right fifth finger, but no evidence of deformity, angulations, false motion, shortening of the intra-articular involvement; malunion, nonunion, or loose motion, and no evidence of lost bone on x-ray.

3.  The Veteran's bilateral hearing loss is manifested by Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear; there is evidence of a scar resulting from a perforated left tympanic membrane.

4.  A February 2007 Board decision denied service connection for a back disorder and the Veteran did not appeal that decision.

5.  Evidence received since the time of the final February 2007 Board rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

6.  Resolving all doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an increased rating for residuals of a right fifth metacarpal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5156 (2010).

3.  The criteria for a compensable rating for bilateral hearing loss with tympanic membrane scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6211-6100 (2010).

4.  The February 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

5.  Evidence submitted to reopen the claim for entitlement to service connection for a back disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  January 2009 and February 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen, in a letter dated in April 2009.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in each of the letters noted above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In November 2010, the RO made a formal finding that the records considered in the Veteran's application for disability benefits from the Social Security Administration (SSA) had been destroyed, after receiving such confirmation from SSA in February 2010.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2009 and March 2009 with respect to the Veteran's PTSD, right metacarpal fracture, and hearing loss; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a back disorder, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
PTSD

The Veteran's PTSD is currently rated as 70 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

The maximum 100 percent rating is warranted when the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Based on the evidence of record, the Veteran's service-connected PTSD does not warrant an evaluation greater than 70 percent disabling at any time during the appeal period.  See Hart, 21 Vet. App. at 509.  The Veteran's PTSD symptomatology, while clearly severe, does not result in total social and occupational impairment such that the maximum evaluation is warranted.

There is no evidence of delusions or hallucinations; the Veteran reported that when he is in a crowd of people he feels like people are staring at him, but multiple records document his insight that this is not really the case.  He was fully oriented on all evaluations.  He was appropriately groomed and dressed at the February 2009 VA PTSD examination, and reported no difficulty with activities of daily living to include hygiene at that time or at an April 2009 VA outpatient visit.  He reported some short-term memory loss, but not so severe as to forget his own name or the names of his wife or children.  He was cooperative with the February 2009 VA examiner, and his inappropriate behavior was limited to a few documented instances of angry outbursts in which he assaulted another person.  However, on most occasions, he was able to prevent angry outbursts from turning into physical altercations.  

Although the Veteran reported paranoid feelings and obsessive/compulsive behaviors, these symptoms are contemplated by the currently assigned rating.  Further, the Veteran's experience with suicidal ideations appears to be intermittent.  He reported suicidal ideations in February 2009, but denied them in February 2008 and later in February 2009; he denied homicidal ideations in February 2008.  He also described two suicide attempts in the last few years.  However, the majority of the records reflect only suicidal ideations, without a plan, which are more indicative of the currently assigned 70 percent rating; an October 2008 VA outpatient treatment record noted that he felt chronically suicidal, but without any intent, because he would not do that to his family.  Thus, the evidence does not show that he is or was, during the appeal period, a persistent danger to himself or others.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th edition, 1994) (DSM-IV).  A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  During the appeal period, the GAF scores assigned ranged from 42 in November 2008 and January 2009, to 45 in March 2008, May 2008, August 2008, February 2009, and April 2009.  There is no doubt that these scores reflect the serious symptoms contemplated by the pertinent DSM-IV criteria, but they still do not reflect that the Veteran's social and occupational functioning is totally impaired.

Most critically, total social and occupational impairment is not shown in the Veteran's relationships with others.  The Veteran has been married for 29 years to his second wife, and reported at the February 2009 VA examination that he had a good relationship with his wife and children.  While a February 2009 VA outpatient treatment record noted that he fought with his wife frequently, a January 2009 VA outpatient treatment record indicated that marital counseling sessions had helped their relationship.  At the February 2009 VA examination, he reported having a few friends, belonging to a police support organization, and singing in a choir at the church where he is a member; he also indicated that he enjoyed hobbies such as fishing, gardening, and camping.  The examiner, on review of the Veteran's reported symptoms and administration of the mental status examination, concluded that even though the Veteran's symptoms resulted in deficiencies in judgment, thinking, and mood, the Veteran's PTSD did not result in total occupational and social impairment.  For these reasons, greater than a 70 percent rating for PTSD is not warranted.

Because the evidence of record does not reflect that the Veteran's PTSD resulted in occupational and social impairment at any time during the appeal period, the preponderance of the evidence is against his claim for an increased rating.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Residuals of Right Fifth Metacarpal Fracture

The Veteran's residuals of a right fifth metacarpal fracture is currently rated as 10 percent disabling under the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5299-5156.  This hyphenated code is intended to show that the Veteran's right fifth metacarpal fracture residuals were rated analogously to amputation of the little finger under Diagnostic Code 5156.  See 38 C.F.R. § 4.27 (2010) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 5156, amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating; amputation of the little finger with metacarpal resection (more than one-half the bone lost) warrants a 20 percent rating.  38 C.F.R. §4.71a, Diagnostic Code 5299-5156.

At the March 2009 VA bones examination, the Veteran reported weakness and pain in his right hand on picking up and holding heavy objects; ibuprofen provided only some relief.  However, he denied all other constitutional and musculoskeletal symptoms.  He required no assistive devices and was able to complete his activities of daily living on a completely independent basis.  Physical evaluation showed  no evidence of deformity, angulations, false motion, shortening of the intra-articular involvement; malunion, nonunion, or loose motion was not shown, and there was a full range of motion of the metaphalangeal, proximate interphalangeal, and distal interphalangeal joints.  X-rays showed a deformed fifth metacarpal base, and probable instability of the carpometacarpal joint resulting from prior trauma; the diagnosis was a healed fracture of the right metacarpal.  Without actual amputation of the little finger with metacarpal resection, or loss of use essentially resulting in same, and no evidence of lost bone shown on x-ray, a rating greater than 10 percent for amputation of the little finger is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2010).  

The March 2009 VA audiology examination report is the only evidence pertinent to the Veteran's claim for a compensable rating for hearing loss dated during the appeal period.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
25
LEFT
15
20
25
15
15

The average of the thresholds at 1000, 2000, 3000, and 4000 Hertz was 20 in the right ear and 18.75 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally. 

Applying the rating criteria to the clinical findings from the March 2009 VA examination results in Level I hearing acuity for both the right ear and the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this set of numeral designations to Table VII results in a noncompensable rating for bilateral hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2010).  Thus, a compensable rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the puretone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a) (2010).  However, the March 2009 VA examination results do not reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) do not apply.

The Veteran's service treatment records reflect that he sustained a perforated tympanic membrane during service which resulted in hearing loss; on this basis, Diagnostic Code 6211 is also for application.  That Diagnostic Code provides a noncompensable rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87, Diagnostic Code 6211.  However, as this is the maximum schedular rating available under Diagnostic Code 6211, a compensable rating cannot be awarded based on Diagnostic Code 6211.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

Consideration has also been given regarding whether any of the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for any of the disabilities.  Marked interference of employment has not been shown; the evidence of record reflects that the Veteran retired from work due to age.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).

Recently, the Court addressed the issue of what "a reasonable possibility of substantiating the claim" means.  Shade v Shinseki, 24 Vet. App. 110 (2010).  The court held that the post-VCAA version of 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.   Rather the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  The Court states that the intent of the regulations is to "enable" reopening rather than "preclude" it.  However, in this case the evidence is not new.

The Board denied service connection for a back disorder in February 2007, and notified the Veteran of the decision that same month.  The Board decision was not appealed and that decision is final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.1100 (2006); currently 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.1100 (2010).  The Board denial was based on a lack of evidence of a back disability in service or at service separation, and the absence of a probative link between the Veteran's currently diagnosed back disability and his military service.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the February 2007 Board decision which is relevant to, and probative of, these matters.

At the time of the February 2007 Board decision, the preponderance of the evidence did not show that the Veteran had a diagnosed back disorder in service, or that his currently diagnosed back disability was related to his military service.  Indeed, the only evidence added to the claims file since the February 2007 Board decision was an April 2009 VA outpatient treatment record showing current back symptoms and repeats of the Veteran's statements regarding his claimed injury in service.  The Veteran's repeated contentions that he has experienced back pain since service, while credible lay statements, are not new evidence; they are cumulative and redundant of the evidence associated with the claims file in February 2007.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to 38 C.F.R. § 3.156 (a).

Accordingly, although this evidence is not "new," as it had been previously considered by VA.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for a back disorder since the February 2007 Board decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied.

TDIU Claim

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the claimant's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Service connection is in effect for PTSD, currently rated as 70 percent disabling; residuals of a fracture of the right fifth metacarpal, currently rated as 10 percent disabling; and hearing loss with scar of left tympanic membrane, currently noncompensably rated.  The combined schedular rating is 70 percent.  The Veteran thus meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Further, the evidence of record indicates that the Veteran's service-connected disabilities preclude him from being able to secure and/or follow a substantially gainful occupation.  In a January 2009 letter, the Veteran's treating VA physicians noted their treatment of the Veteran since 2004, and their mutual opinion that the Veteran was no longer able to maintain gainful employment because of his combined disabilities.  At the February 2009 PTSD examination, the examiner concluded that while the Veteran is retired due to age, he would have difficulty working with the public at this time due to the severity of his PTSD.  The examination report also made several references to the Veteran's self-isolation, and difficulty trusting others as well as interacting with anyone but his wife without losing his temper.  The Veteran's tendency to engage in physical violence when experiencing conflict was also noted.  Similarly, a March 2009 letter from the Veteran's treating VA physician noted that the Veteran's PTSD made him "completely unemployable due to PTSD and the chronic physical pain that he suffers from."  He described the Veteran as being isolative and withdrawn, with difficulty managing anger, relying on his wife to keep him from engaging in physical confrontations.  He also noted the Veteran's feelings of severe depression, helplessness and hopelessness.  

Because the January 2009 letter does not identify which of the Veteran's disabilities result in his unemployability, it is not probative for VA purposes.  However, the February 2009 PTSD examiner's opinion indicates that the Veteran's PTSD would make employment difficult, if not impossible, for him regardless of his age.  Further, the March 2009 letter discusses the Veteran's PTSD as a major factor of his unemployability.  Most importantly, the above discussion of the severity of the Veteran's PTSD symptoms is highly probative; while the Veteran may not have total occupational and social impairment, it is obvious that he would have an extremely difficult time dealing with anyone with whom he came into conflict in a workplace situation.  Resolving reasonable doubt in the Veteran's favor, TDIU is warranted.


ORDER

An increased rating for posttraumatic stress disorder is denied.

An increased rating for residuals of a right fifth metacarpal fracture is denied.

A compensable rating for bilateral hearing loss with left tympanic membrane scar is denied.

New and material evidence not having been submitted, the appeal to reopen the veteran's claim for entitlement to service connection for a back disorder is denied.

TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


